                         UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF LOUISIANA

CATHY L. HARRISON
                                                         CIVIL ACTION
VERSUS
                                                         NO. 17-487-JWD-RLB
THE CITY OF BATON ROUGE-PARISH
OF EAST BATON ROUGE, OFFICE OF THE
MAYOR-PRESIDENT, OFFICE OF COMMMUNITY
DEVELOPMENT, ET AL.
                             OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated April 3, 2019, to which no opposition was filed;

       IT IS ORDERED that Plaintiff’s claims against all defendants, other than the City of

Baton Rouge Office of Community Development and the City of Baton Rouge Human

Resources, are DISMISSED WITH PREJUDICE as frivolous and for failure to state a claim

pursuant to 28 U.S.C. § 1915(e).

       IT IS FURTHER ORDERED that Plaintiff’s claims against all defendants, including

the City of Baton Rouge Office of Community Development and the City of Baton Rouge

Human Resources, arising under the Age Discrimination in Employment Act, are

DISMISSED WITH PREJUDICE as frivolous and for failure to state a claim pursuant to 28

U.S.C. § 1915(e).

       IT IS FURTHER ORDERED that Plaintiff’s claims against the City of Baton Rouge

Office of Community Development and the City of Baton Rouge Human Resources arising

under Title VII, the Americans with Disabilities Act, and the Genetic Information

Nondisclosure Act are maintained, subject to the requirement that Plaintiff file her Amended
Complaint in accordance with the report and recommendation issued by the Magistrate Judge

within thirty (30) days of this opinion.

       Signed in Baton Rouge, Louisiana, on April 18, 2019.


                                                S
                                           JUDGE JOHN W. deGRAVELLES
                                           UNITED STATES DISTRICT COURT
                                           MIDDLE DISTRICT OF LOUISIANA
